COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-273-CV

IN RE JOHNNIE DOGGINS                                                 RELATOR

                                    ------------

                            ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relator’s petition for

writ of mandamus is denied.




                                                   PER CURIAM


PANEL: CAYCE, C.J.; and GARDNER, J.

DELIVERED: September 1, 2009




  1
      … See Tex. R. App. P. 47.4.